     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 1 of 54



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA



KIRK EDWARDS, professionally known as                              CIVIL ACTION
DJ JMK

v.                                                                 NO. 19-12130

TAKE FO’ RECORDS, INC., ET AL.                                     SECTION "F"


                                ORDER AND REASONS

       Before the Court are three motions:                (1) a motion to dismiss

pursuant      to   Rule    12(b)(5)   by       Sony/ATV    Music   Publishing    LLC

(improperly sued as Sony/ATV Allegro), Epic Records, a division of

Sony Music Entertainment (improperly sued as Epic Records), and

Quality Control Music, LLC; (2) a motion for reconsideration of

judgment by the plaintiff, Kirk Edwards (professionally known as

DJ JMK); and (3) a motion to dismiss pursuant to Rule 12(b)(6) by

Take Fo’ Records, Inc., Take Fo’ Publishing, Positive Black Talk,

Inc., Darwin Turner (professionally known as Choppa), and Earl

Mackie.       For the reasons that follow, the Rule 12(b)(5) motion to

dismiss is GRANTED in part and DENIED in part; the plaintiff’s

motion for reconsideration is GRANTED in part and DENIED in part;

and the Rule 12(b)(6) motion to dismiss is DENIED.

                                   Background

       This    copyright     infringement        lawsuit    arises   from   a   disc

jockey’s claim that he recently registered the copyright to a song,

                                           1
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 2 of 54



“Choppa Style,” which he created some 20 years ago and that, now,

more than 40 musical artists and record companies have used or

sampled without his authorization in various recordings, including

“Choppa Style,” “Choppa Style Remix Feat. Master P,” “Twerk Feat.

Cardi B,” “Oh Yeah Feat. French Montana,” and “She a Winner Feat.

City Girls.”     The allegedly unauthorized use of the DJ’s sound

recording spawned this litigation against 47 defendants alleging

copyright infringement as to all and breach of contract as to

several.

      Taken as true, these facts are drawn from the complaint.                As

a disc jockey in New Orleans, Kirk Edwards is professionally known

as “DJ JMK.” In November 2000, Edwards authored a sound recording

and   musical   composition     entitled      “Choppa    Style   Instrumental.”

Edwards began to play and promote this musical work as he worked

as a DJ at the Platinum Club in New Orleans.

      Darwin    Turner   is    a   New   Orleans       rapper    and   songwriter

professionally known as “Choppa.”                 When Turner heard Edwards’s

“Choppa Style” instrumental being played in the Platinum Club,

Turner asked Edwards if he could record lyrics to it; Edwards

agreed.

      During    recording     sessions       at    Edwards’s    studio,   Edwards

recorded these lyrics at the beginning of the song:                    “JMK...mic

check, one-two, one-two, this is DJ JMK from JMK Productions and

On Fire Records...representing that 10th ward, STP, RIP...I got my

                                         2
   Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 3 of 54



nigga Choppa Zhou ‘bout to come up here and do his thing.” Then,

in the middle of the song, Edwards and Turner recorded this

dialogue exchange: “Hold up DJ JMK (what)...I know you got that

track (ah ha)...but I wanna know where all the independent ladies

at (alrite)[.]”    And at the end of the song: “just like that...my

nigga Choppa Style, on fire records, JMK productions...summer

2001, it’s goin’ down just like that...check it out nigga...JMK.”

       After recording the lyrics to the instrumental, Edwards and

Turner promoted the completed song, “Choppa Style,” in various

clubs in New Orleans.     Edwards and Turner played the song for Earl

Mackie, who owned Take Fo’ Records, Inc.; they hoped the song would

be included on an upcoming album entitled “Choppa Style” by Turner

(Choppa).    Take Fo’ Records and Mackie contracted with Edwards to

use his instrumental and sound recording with Choppa on Choppa’s

album in exchange for a flat fee, royalties, and a 30% bonus if

Take   Fo’   Records   secured   a   national   distribution   deal.   The

completed song, labeled “Choppa Style (JMK Remix) featuring DJ

JMK,” was included on the album.

       The song became popular.       Mackie and Take Fo’ Records asked

Edwards to create a radio-friendly version.           Edwards did so; he

removed the expletives and shortened the track by removing the

dialogue exchange from the middle of the song.           Both the radio-

friendly version, entitled “Choppa Style (Radio) featuring DJ



                                      3
   Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 4 of 54



JMK,” along with the original version, were placed on Turner’s

album.

     But Take Fo’ Records failed to pay Edwards the agreed-upon

royalties or 30% bonus.            Take Fo’ Records hired an in-house

producer,   William     “Playa    Will”     Nelson    to    recreate    Edwards’s

musical composition.       Through Nelson, Take Fo’ Records created

another version of the song, this one also entitled “Choppa Style.”

This version was created without Edwards’s permission and it

misappropriated    many    of    the    recognizable        and   key   protected

elements of the Choppa Style instrumental.                 The infringing work,

Choppa    Style,   misappropriates        the   instrumental’s        horn   riff,

arrangement, and melody.         Take Fo’ Records, through Nelson, used

a piano to copy the horn melody and arrangement of Edwards’

original version of the song.          The infringing work was included as

the second song on Turner’s album named Choppa Style.

     In 2003, Take Fo’ Records and Mackie secured a national

distribution deal for Turner as a result of Choppa Style.                       The

deal was with Percy Miller (p/k/a Master P), No Limit Forever

Records   (owned   by   Miller),    and     Universal      Records.     Still    no

royalties or 30% bonus payment was tendered to Edwards, nor was

Edwards consulted about the use of his instrumental and sound

recording of Choppa Style.        No Limit, Miller, and Universal hired

Full Pack Productions to create yet another version of “Choppa

Style” without Edwards’s authorization.              This version, which used

                                        4
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 5 of 54



unauthorized    sampling       of    Edwards’s      Choppa     Style    instrumental,

Choppa Style (Radio), and Choppa Style (JMK Remix), was released

as “Choppa Style Remix featuring Master P” and was included on

Choppa’s album, “Straight from the N.O.,” recorded and produced by

No Limit Records and Universal.                  Edwards did not authorize the

reproduction, distribution, public performance, or creation of the

unauthorized derivative work.             The infringing work, “Choppa Style

Remix     featuring     Master      P,”    misappropriates       key     elements    of

Edwards’s    Choppa     Style     instrument,       Choppa     Style    (radio),    and

Choppa Style (JMK Remix), including its horn rift and arrangement,

drum pattern, and sequence.

     In 2017, Mario Mims (professionally known as Yo Gotti) and

Karim Kharbouch (professionally known as French Montana) released

a sound recording entitled “Oh Yeah featuring French Montana,”

which misappropriated protected elements of Edwards’s Choppa Style

Instrumental, Choppa Style (Radio), and Choppa Style (JMK Remix),

including the lyrics, combination horn riff, arrangement, and drum

sequence.      Edwards     did       not        authorize      the      reproduction,

distribution, public performance, or creation of an unauthorized

derivative work.

     In    2018,    Caresha      Brownlee       (professionally        known   as   Yung

Miami) and Jatavia Johnson (professionally known as JT), known

collectively       as   City     Girls,         along   with    Belcalis       Almanzar

(professionally known as Cardi B), released a sound recording

                                            5
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 6 of 54



entitled “Twerk Feat Cardi B” through Motown Records and Quality

Control       Music,    LLC.      Edwards          alleges    that        this      recording

misappropriates         many    protected         elements    of        his   Choppa    Style

Instrumental, Choppa Style (Radio), and Choppa Style (JMK Remix),

including the lyrics, melody, and drum sequence.                          Edwards says he

did     not    authorize       their    reproduction,         distribution,            public

performance       of    the    sound    recording       or        the    creation      of    an

unauthorized derivative work.

        In 2019, Mariel Semonte Orr (professionally known as Trouble)

released through Def Jam Recordings a sound recording entitled

“She     a    Winner    featuring      City       Girls,”     which       misappropriated

protected elements of Edwards’s Choppa Style Instrumental, Choppa

Style (Radio), and Choppa Style (JMK Remix) including the melody,

combination horn riff, arrangement, and drum sequence.                                Edwards

did     not     authorize      the     reproduction,          distribution,            public

performance of the sound recording, or creation of an unauthorized

derivative work.

       Edwards alleges that he is “[t]he sole creator and owner of

the copyright in the sound recording, musical composition of

‘Choppa Style Instrument,’ ‘Choppa Style (JMK Remix) featuring DJ

JMK,’    ‘Choppa       Style   (Radio)      featuring        DJ    JMK’       and   that    his

“copyright of ‘Choppa Style Instrumental’ was registered with the

U.S.    Copyright      Office.”        It   is     alleged    that        defendants       have

willfully copied and digitally sampled many protected elements of

                                              6
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 7 of 54



Edwards’s copywritten work and infringed upon the copyright by

reproducing, distributing, publishing, displaying, and creating

unauthorized derivative works.

      On August 12, 2019, Kirk Edwards (DJ JMK) filed this copyright

infringement    lawsuit      naming    47   defendants. 1         Edwards     seeks

declaratory    and    injunctive      relief,   as    well   as    compensatory,

statutory, and punitive damages. Edwards alleges that his “Choppa

Style Instrumental” was “wholly original” and registered with the

U.S. Copyright Office, Registration Number SR839985.                        Edwards

fails to disclose in his complaint, but it is public record, that

SR0000839985 is the registration number for “sound recording and

music” called “Choppa Style” allegedly created in 2000 and authored

by him, but the registration for the copyright is dated February

13, 2019, which is just six months before he filed this lawsuit.

Edwards likewise fails to disclose that Darwin Turner and Earl

Mackie     registered    with    the    U.S.    Copyright        Office     “Choppa

style/Choppa,” which is a “sound recording” published by Take Fo’

Records,    created     in   2001,    published      on   July    20,   2001,   and




1 There are 47 defendants listed in the case caption. It appears
the plaintiff separately lists “only” 46 defendants in the
paragraphs describing the defendants. But, in paragraph 9, the
plaintiff names Master P and says that Master P owns No Limit
Forever Records, ostensibly a separate defendant (making 47, not
46 defendants). In his first claim for relief, No Limit Forever
Records is also listed as one of the defendants to which the group
allegations contained in Count 1 apply.
                                        7
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 8 of 54



registered     on   October     15,      2001     at    registration        number

SR0000302440. 2

      In his first claim for relief, Edwards alleges copyright

infringement by various defendants. 3            Edwards alleges that he is

the sole creator and owner of the copyright for Choppa Style

Instrumental, Choppa Style (JMK Remix) featuring DJ JMK, and Choppa

Style (Radio) featuring DJ JMK; that the defendants listed in Count

1 have directly infringed his copyright by preparing unauthorized

derivatives, reproducing copyrighted elements of his work; that

the defendants have distributed copies of works that contain

copyrighted    elements    of   his   work;      that   the    defendants     have

published,    displayed,      sold,   and       licensed      copies   of   works

containing    copyrighted     elements    of     his    works;   and   that   the

defendants have misappropriated key protected elements of his

works into their infringing works including copying his works’

horn rift and arrangement and drum pattern and sequence.




2 It is undisputed that the Court may take judicial notice of these
ostensibly competing copyright registrations contained in the
public record.
3 Edwards purports to repeat and reallege his prior allegations.

He singles out these defendants under his “first claim for relief”:
Take Fo’ Records, Take Fo’ Publishing, Positive Black Talk, Inc.,
Darwin Turner, Earl Mackie, Percy Miller, No Limit Forever Records,
L P Boyz Music, LLC, and Universal Records. In addition to the
works already mentioned, Edwards alleges that some unspecified
defendants have published, manufactured, distributed, sold, and
licensed copies of “Thrift Shop.”
                                      8
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 9 of 54



       In his second claim for relief, Edwards alleges that certain

defendants have directly infringed his copyrights by preparing

unauthorized derivatives in the form of “Twerk Feat. Cardi B”;

reproducing copyrighted elements of his work; distributing copies

of “Twerk Feat. Cardi B”; and publishing, displaying, selling, and

licensing    copies    of    “Twerk   Feat.       Cardi    B,”     which   contains

copyrighted elements of Edwards’s work. 4               Edwards alleges that the

defendants sampled and copied his work, that the infringing work

“Twerk Feat. Cardi B” misappropriates key elements including his

work’s lyrics, melody, and drum sequence, and that the defendants

have   published,     manufactured,       distributed,      sold,    and   licensed

copies of “Neon Cathedral.”

       In   his   third     claim   for       relief,    Edwards    alleges    that

defendants 5 infringed his copyright by: preparing unauthorized


4  The plaintiff purports to repeat and reallge his prior
allegations; he lists these defendants in his second claim:
Shaftizm, WB Music Corporation, Belcalis Almanzar (Cardi B),
Richard Preston Butler (p/k/a Rico Love), Cecil Lamar Kirby,
Klenord Raphael (p/k/a Shaft), Darwin Turner (p/k/a Choppa), Draft
Day Records, LLC, Take Fo’ Publishing, Warner-Tamerlane Publishing
Corp., Quality Control, Motown, Caresha Brownlee, Jatavia Johnson,
City Girl JT Music Publishing, EBE Music Group, Washpoppin, Inc.,
Yung Miami Music Publishing, Jorden Kyle Lanier Thorpe (p/k/a
Pardison Fontaine), and Leonardo Underwood.
5 These defendants are listed in Edwards’s third claim: James Foye,

III (p/k/a Keyzbaby), Karim Kharbouch (p/k/a French Montana),
Darwin Turner (p/k/a Choppa), Christian Ward (p/k/a Yung Berg),
Austin Owens (p/k/a AYO), Fresh is the Word, Money Mack Music,
Take Fo’ Publishing, Tenyor Music, The Upperclassmen Publishing,
Artist World, Gotti World Publishing, Keyz Baby Productions,
Montega Publishing, My Lord Prophet Music, Sony/ATV Allergo, Epic
Records, Roc Nation, LLC, and Mario Mims (p/k/a Yo Gotti).
                                          9
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 10 of 54



derivatives of his work in the form of “Oh Yeah Feat. French

Montana”; reproducing copyrighted elements of his work in “Oh Yeah

Feat. French Montana”; distributing copies of “Oh Yeah Feat. French

Montana”;      and   publishing,    displaying,    selling,    and    licensing

copies of “Oh Yeah Feat. French Montana.”              The infringing work

misappropriates key elements of the infringed work including its

lyrics, combination horn riff, arrangement, and drum sequence.

      In his fourth claim for relief, Edwards alleges that the

defendants 6     infringed    his    work    by    preparing    unauthorized

derivatives of his work in the form of “She a Winner Feat. City

Girls”; reproducing copyrighted elements of his work; distributing

copies    of   “She   a   Winner    Feat.   City   Girls,”    which    contains

copyrighted elements of his work; and publishing, displaying,

selling, and licensing copies of “She a Winner Feat. City Girls,”

which misappropriates key elements of his work including its

melody, combination horn riff arrangement, and drum sequence.

      In his fifth claim for relief, Edwards alleges that four

defendants, Take Fo’ Records, Take Fo’ Publishing, Positive Black

Talk, Inc., and Earl Mackie, breached a contract with him by

failing to pay him a fixed monetary amount as well as royalties




6 Edwards names these defendants in his fourth claim: Def Jam
Recordings, Mariel Orr, Caresha Brownlee (p/k/a Yung Miami), James
Foye, III (p/k/a Keyzbaby), Jatavia Johnson (p/k/a JT), Austin
Owens (p/k/a AYO), Turner, Christian Ward (p/k/a Yung Berg), and
Miss Cathy’s Son Music.
                                       10
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 11 of 54



and a 30% bonus.      In his sixth and final claim for relief, Edwards

seeks a declaratory judgment as to all defendants that he is the

sole creator of the Choppa Style Instrumental (and Choppa Style

(JMK Remix) featuring DJ JMK, and Choppa Style (Radio) featuring

DJ JMK), which led to the highly popular Choppa Style sound

recording,    which      forms   the   basis    of   several      commercially

successful rap/hip-hop songs.

     When    some   30   defendants    still   had   not   been   served   with

process, pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure, on March 12, 2020, the Court issued a call docket,

ordering that “on or before April 13, 2020, the plaintiff shall

file into the record the return of service of process that has

been effected on” certain defendants, and admonished counsel that

“[f]ailure to do so will result, without further notice, in the

DISMISSAL of the unserved defendant[s].”             On April 6, 2020, the

plaintiff requested an extension of time to perfect service.               The

next day, the Court denied the request, noting:

     DENIED for lack of good cause: by the call docket
     deadline of April 13, 2020, the plaintiff has had 240
     days to effect service -- double the time provided by
     Rule 4(m) -- most of that time prior to the physical
     distancing restrictions mandated by the COVID-19
     pandemic. The plaintiff offers no reasonable basis for
     noncompliance with the already enlarged time to effect
     service.

See Order dtd. 4/7/20.           On April 13, 2020, counsel for the

plaintiff filed service returns into the record for 16 defendants,


                                       11
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 12 of 54



ostensibly satisfying the April 13 call docket as to: No Limit

Forever Records, LP Boyz Music, LLC, Universal Records, Quality

Control Music LLC, Motown Records, City Girl JT Music Publishing

LLC, Yung Miami Music Publishing, Keyz Baby Productions, Sony/ATV

Allegro,     Fresh   is    the     Word,      Tenyor    Muisc,       Upperclassmen

Publishing, and Epic Records. 7            Because no service returns were

filed into the record as to the other defendants, the following

defendants    were   dismissed         without   prejudice     for    failure   to

prosecute: Percy Miller, Mariel Semonte Orr, Belcalis Almanzar,

Caresha Brownlee, Jatavia Johnson, Jorden Kyle Lanier Thorpe,

Leonardo Underwood, EBE Music Group LLC, Washpoppin, Inc., James

Foye, III, Karim Kharbouch, Mario Mims, Austin Owens, Gotti World

Publishing, Montega Publishing, and Miss Cathy’s Son Music.                     On

April 29, 2020, the plaintiff was ordered to obtain a preliminary

default or responsive pleading as to certain defendants no later

than   May   14,   2020;   on    May    27,   2020,    the   Court    granted   the

plaintiff’s motion for entry of default as to No Limit Forever

Records, LP Boyz Music, LLC, Keyz Baby Productions, Fresh is the

Word, Tenyor Music, and Upperclassmen Publishing. 8                   On June 18,


7 Curiously, the “proof of service” filed into the record by the
plaintiff as to each of these defendants indicates that service
was accomplished several months earlier in November 2019.
8 On June 19, 2020, the Clerk’s Office docketed a letter received

from CT Corporation; the letter dated June 8, 2020 states that CT
Corporation “was unable to forward” the summons directed to Fresh
is the Word because “Fresh is the Word is not listed on our records
or on the records of the State of C[alifornia].” On June 25, 2020,
                                         12
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 13 of 54



2020, finding that no answer or entry of default had been filed as

to    certain    defendants,    the    Court        dismissed      without   prejudice

Universal Records and Motown Records.

       Answers to the complaint have been filed by 17 defendants:

Def    Jam    Recordings,    Draft    Day        Records,   LLC,    Warner-Tamerlane

Publishing Corp., Richard Preston Butler (p/k/a Rico Love), Cecil

Lamar Kirby, Lenord Raphael (p/k/a Shaft), Shaftizm, WB Music

Corporation, Christian Ward (p/k/a Yung Berg), Artist Publishing

Group West, My Lord Prophet Music, Money Mack Music, Roc Nation

LLC, UMG Recordings, Inc. (improperly sued as Universal Records),

Capitol Music Group (improperly named as Motown Records), City

Girl JT Music Publishing, LLC, Yung Miami Music Publishing, LLC

(improperly sued as Yung Miami Music Publishing).

       Five     defendants    --     Take    Fo’      Records,      Inc.,    Take   Fo’

Publishing, Positive Black Talk, Inc., Darwin Turner p/k/a Choppa,

and Earl Mackie -- now move to dismiss the plaintiff’s claims as

time-barred or for failure to state a claim upon which relief may

be granted.       Three defendants -- Sony/ATV Music Publishing LLC

(improperly sued as “Sony/ATV Allegro”), Epic Records, a division

of Sony Music Entertainment (improperly sued as Epic Records), and

Quality Control Music, LLC -- move to dismiss for insufficient



the Clerk’s Office docketed a letter from CT Corporation, in which
CT Corporation indicated it had rejected service of process sent
to it by the plaintiff by regular mail in the plaintiff’s attempt
to serve “Upperclassmen Publishing.”
                                            13
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 14 of 54



service of process.       And the plaintiff moves for reconsideration

of this Court’s orders dated April 7, 2020 and April 15, 2020.

                                         I.

      The Court first takes up the motions pertaining to service of

process: three defendants challenge the sufficiency of service of

process pursuant to Rule 12(b)(5) of the Federal Rules of Civil

Procedure and, pursuant to Rule 59 or 60, the plaintiff seeks

reconsideration    of    two    orders       concerning     service:   one,     which

dismissed     certain   defendants       without      prejudice    (due    to       the

plaintiff’s failure to effect service); and, a second, which denied

the plaintiff’s request for additional time to perfect service.

                                         A.

      "Service of process, under longstanding tradition in our

system of justice, is fundamental to any procedural imposition on

a named defendant."       Murphy Bros., Inc. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 350 (1999).               “In the absence of service of

process (or waiver of service by the defendant), a court ordinarily

may   not   exercise    power   over     a    party   the    complaint    names     as

defendant.”      Id.    (“[O]ne   becomes       a   party    officially,      and   is

required to take action in that capacity, only upon service of a

summons....”)(citation omitted); see also Aetna Bus. Credit v.

Universal Decor, 635 F.2d 434, 435 (5th Cir. 1981)("In the absence

of valid service of process, proceedings against a party are

void.").

                                         14
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 15 of 54



       Federal Rule of Civil Procedure 4(c) governs service of

process     and   obliges    the    plaintiff       to   serve    the    summons   and

complaint:

       A summons must be served with a copy of the complaint.
       The plaintiff is responsible for having the summons and
       complaint served within the time allowed by Rule 4(m)
       and must furnish the necessary copies to the person who
       makes service.

Fed. R. Civ. P. 4(c)(1).            Rule 4(h) provides that a corporation

may be served either “in the manner prescribed by Rule 4(e)(1) for

serving an individual” or by “delivering a copy of the summons and

of the complaint to an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive

service or process....”            Looking to Rule 4(e)(1), service may be

achieved by “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the

district court is located or where service is made.”                      Louisiana’s

Long-Arm     Statute    applies      to   non-residents;         it   provides     that

service may be effected by sending a certified copy of the summons

to    the   defendant   by   registered        or   certified     mail,    or   actual

delivery to the defendant by commercial carrier.                        See La.R.S. §

13:3204(A).       If the summons and complaint are sent by mail, then

there is some debate in the case literature concerning whether

“the notice must be received by [the] defendant or by a person

authorized to receive mail on his behalf[,]”                     Admins. Of Tulane

Educ. Fund v. Ortego, 475 So. 2d 764, 764 (La. 1985)(per curiam),

                                          15
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 16 of 54



or instead, whether there is no “actual delivery” requirement for

service by mail, Stogner v. Neilsen and Hiebert Sys., Inc., No.

07-4058, 2008 WL 4587304, at * (E.D. La. Oct. 15, 2008)(Vance, J.)

(noting that the best reading of the Ortego assertion “is as an

application of the developing rule that mail service must be

addressed to an individual’s residence rather than his place of

business”).     The   text    of   the   Long-Arm   statute    --   which

distinguishes between service by certified mail (which must be

“sent” to the defendant) and service by commercial carrier (which

must be “actually delivered” to the defendant) -- favors Stogner’s

reading. See La. R.S. § 3204(A)(“a certified copy of the citation

... and of the petition ... shall be sent by counsel for the

plaintiff ... to the defendant by registered or certified mail, or

actually delivered to the defendant by commercial courier[.]”).

     Rule 4(m) provides the time limit for service:

     If a defendant is not served within 90 days after the
     complaint is filed, the court -- on motion or on its own
     after notice to the plaintiff -- must dismiss the action
     without prejudice against that defendant or order that
     service be made within a specified time.     But if the
     plaintiff shows good cause for the failure, the court
     must extend the time for service for an appropriate
     period.

Fed. R. Civ. P. 4(m)(emphasis added).

     Rule 12(b)(4) of the Federal Rules of Civil Procedure allows

a defendant to challenge the form of the process, rather than the

method by which it is served.      By contrast, Federal Rule of Civil


                                   16
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 17 of 54



Procedure   12(b)(5)   allows   a    party   to   challenge   insufficient

service of process.     Fed. R. Civ. P. 12(b)(5); 5B Charles Alan

Right & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE, § 1353

(3d ed. 2013)(“Rule 12(b)(5) motion is the proper vehicle for

challenging the mode of delivery or the lack of delivery of the

summons and complaint.”).       Dismissal is appropriate under Rule

12(b)(5) if, for example, service of process is not accomplished

in a timely manner or was not served in the appropriate manner.

       “When service of process is challenged, the serving party

bears the burden of proving its validity or good cause for failure

to effect timely service.“ Systems Signs Supplies v. United States

Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990)(citations

omitted); Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th

Cir.   2013).    District   courts     exercise    “broad   discretion    in

determining whether to dismiss an action for ineffective service

of process.”    George v. United States Dep’t of Labor, 788 F.2d

1115, 1116 (5th Cir. 1986).         When a defendant challenges whether

the plaintiff has complied with the time limit for service of

process, the Court must first determine if the plaintiff can show

good cause; if so, then the Court must extend the 90-day period

for service.    See Thompson v. Brown, 91 F.3d 20, 21 (5th Cir.

1996).   If good cause is not shown, the Court may decide to dismiss

the case without prejudice or extend the deadline for service.

Id.    To show good cause within the meaning of Rule 4(m), “some

                                     17
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 18 of 54



showing        of        good   faith   ...    and     some   reasonable   basis      for

noncompliance within the time specified is normally required.”

See Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir.

2013).     Notably, “[p]roof of good cause requires ‘at least as much

as     would        be     required     to    show    excusable    neglect[;]     simple

inadvertence or mistake of counsel or ignorance of the rules

usually     does          not   suffice.”       Id.    (citation   omitted).    If    the

plaintiff fails to show good cause for its failure to effect timely

service, dismissal without prejudice is warranted.                      See Thrasher,

709 F.3d at 511; Pugh v. Bank of Am., No. 16-14766, 2017 WL 1427015,

at *3 (E.D. La. Apr. 21, 2017)(Milazzo, J.); Hunter v. Goodwill

Indus., No. 05-2698, 2006 WL 1968860, at *2 (E.D. La. July 13,

2006)(Vance, J.).

                                               B.

       Three        defendants        (Sony/ATV       Music   Publishing   LLC,      Epic

Records, a division of Sony Music Entertainment, and Quality

Control Music, LLC) move to dismiss the complaint against them for

insufficient service of process under Rule 12(b)(5) and pursuant

to the Court’s March 12, 2020 Order.                      The Court finds (and the

defendants appear to concede) that the plaintiff has carried his

burden to show that he sufficiently served Quality Control Music,

LLC.     By contrast, neither Sony/ATV Music Publishing LLC nor Epic

Records, a division of Sony Music Entertainment, were sufficiently

served.        Additionally, the plaintiff has failed to effect timely

                                               18
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 19 of 54



service on either defendant, despite ample time and notice of

insufficient service; what’s more, the plaintiff has failed (and

continues to fail) to show good cause for the failure.

       1.      The plaintiff has met his burden to show that Quality
               Control Music, LLC was sufficiently served.

       On April 13, 2020, the plaintiff filed a proof of service, in

which he which claimed to have served Quality Control in November

2019.       Quality Control Music, LLC initially contends that service

was insufficient because: (a) the address on the certified receipt

is not Pierre Thomas’s address; rather, it is a post office box at

a UPS store; and (b) the signature on the certified receipt is not

Pierre Thomas’s, or anyone authorized to accept service on behalf

of    Quality    Control.    The   plaintiff    counters   that   the   annual

registration filed with the Secretary of State for the State of

Georgia lists the address for Quality Control’s registered agent

as 541 10th St. NW, Ste. 365, Atlanta, GA 30318, which is where the

plaintiff effected service pursuant to the Louisiana Long-Arm

statute by U.S. Certified Mail.            Although the defendants filed a

reply paper on behalf of the other two defendants, they appear to

abandon any request for dismissal of the claims against Quality

Control, which thus appears to implicitly concede that service at

the address listed for its registered agent suffices.             Because the

plaintiff carried his burden to show that service was effected on

Quality Control Music when the plaintiff sent a certified copy of


                                      19
    Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 20 of 54



the summons to the defendant by certified mail to its registered

agent in conformance with Louisiana and federal law, the motion to

dismiss is denied in part as to Quality Control Music, LLC. 9

      2.    The plaintiff has failed to carry his burden to show
            that Sony/ATV Music Publishing LLC was sufficiently
            served and has failed to show good cause to excuse
            untimely service.

      Sony/ATV Music Publishing LLC (SATV) moves to dismiss for

insufficient service of process, noting that SATV’s registered

agent sent the plaintiff a Rejection of Service of Process letter

dated November 26, 2019, indicating that service was rejected (and

this rejection communicated to counsel for plaintiff) because

“Sony/ATV Allegro” is not a legal entity, much less qualified to

do business in the jurisdiction in which it is served.              SATV’s

registered agent confirms that the November 2019 attempt at service

is the only attempt it received. Thus, SATV submits, the plaintiff

was put on actual notice in November 2019 that it had not properly

served any Sony/ATV entity.      Filing knowingly insufficient “proofs

of service” with the Court does not except SATV from dismissal

pursuant to the Court’s March 12, April 7, and April 14 Orders.

      The plaintiff appears to concede that he did not serve SATV

and that “Sony/ATV Allegro” is not a legal entity; the plaintiff

does not dispute that he received the Rejection of Service of




9 Why the plaintiff delayed so many months in filing the November
2019 proof of service remains a mystery.
                                     20
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 21 of 54



Process letter from The Prentice-Hall Crop. Sys., Inc. (CSC).

Nevertheless,      the    plaintiff    simply    concludes     that    service   of

process should be deemed sufficient because “Sony/ATV Allegro” is

a    division    within    Sony/ATV    Music    Publishing,     LLC,     which   he

allegedly served through CSC.           Notably, SATV received neither a

copy of the summons and complaint nor a copy of the Rejection of

Service letter sent to plaintiff’s counsel until it requested a

copy from CSC.       The plaintiff’s submission that attempted service

on    a    non-existent   juridical    entity    is    “good   enough”    must   be

rejected,      especially    where    (as    here)    plaintiff’s     counsel    was

notified that service was rejected more than seven months ago.

The plaintiff offers no explanation for his failure to correct an

error of which he had actual notice months ago.

          Because the plaintiff has failed to carry his burden to show

he effected sufficient service on SATV, the defendants’ motion to

dismiss SATV for insufficient service of process must be granted.

The plaintiff fails to offer any explanation for the invalid

service; nor has he indicated that he has even attempted to perfect

service on the correct entity despite having actual notice of the

defect.




                                        21
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 22 of 54



        3.     The plaintiff has failed to carry his burden to show
               that Epic Records, a division of Sony Music
               Entertainment, was sufficiently served and has failed to
               show good cause to excuse untimely service.

        Like    SATV,      Epic   Records,      a   division    of    Sony    Music

Entertainment, submits that service on it was similarly improper.

The proof of service purports to have served “Epic Records” by

serving an individual named “Koy Saechao” of CSC on November 18,

2019.        However, Epic points out that, like SATV, the registered

agent CSC sent the plaintiff a Rejection of Service of Process

letter       dated   November     19,   2019,   indicating     that   it    was   not

authorized to accept service for the named entity; the Rejection

of Service listed a number of possible reasons.                         Thus, Epic

submits, putting aside that there is no legal entity called “Epic

Records,” the plaintiff was put on actual notice in November 2019

that     it    had   not    properly     served     Epic.      Filing      knowingly

insufficient “proofs of service” with the Court should not have

excluded Epic from dismissal pursuant to the Court’s March 12,

April 7, and April 14 orders.            The Court agrees.

        The plaintiff argues that Epic Records is a division of Sony

Music Entertainment, which is a subsidiary of Sony Corporation of

America and, thus, service upon the registered agent for Sony

Corporation constitutes valid service upon “Epic Records.”                        The

plaintiff’s willful ignorance of corporate formalities even after

receiving a Rejection of Service of Process notification from CSC


                                          22
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 23 of 54



falls    short   of   meeting   the   plaintiff’s   burden     to   show   that

sufficient service was effected upon Epic Records, a Division of

Sony Music Entertainment.        The record indicates that Epic Records

is not an existing legal entity, and that the plaintiff has been

on notice that his attempted service was rejected in November 2019;

and yet the plaintiff still has failed to serve a proper legal

entity.    Because the plaintiff has failed to carry his burden to

show he effected service on Epic Records, a division of Sony Music

Entertainment, the defendants’ motion to dismiss must be granted

in part and dismissal without prejudice as to Epic is warranted.

     Accordingly, the defendant’s Rule 12(b)(5) motion is granted

in part (as to SATV and Epic) and denied in part as to Quality

Control Music, LLC.



                                      C.

     With 47 named defendants in this lawsuit, the plaintiff’s

lapses in service are not limited to the insufficiencies identified

by Sony/ATV Music Publishing LLC and Epic Records, a division of

Sony Music Entertainment.

     Although he filed this lawsuit in August 2019, the plaintiff

waited    almost   the   full   90-day   time   limit   for   service   (until

November 8, 2019) even to file Requests for Summons as to all

defendants that had not waived service.           According to the docket

sheet, as of March 2020, most defendants had not been served,

                                      23
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 24 of 54



prompting the Court to issue its March 12, 2020 order, which

required that the plaintiff filed returns of service into the

record by April 13, 2020 or face dismissal of unserved defendants.

Three weeks later -- shortly before the extended deadline for

service -- the plaintiff filed a motion requesting additional time

to perfect service on these defendants and others.                The Court

denied the motion on April 7, 2020, finding that the plaintiff

offered “no reasonable basis for noncompliance with the already

enlarged time to effect service.”       On the April 13, 2020 deadline

for doing so, the plaintiff filed some proofs of service (most of

which indicated that service had been effected in November and

December 2019).     As to those whom the plaintiff failed to file

proofs of service, on April 14, 2020, the Court ordered dismissal

without prejudice for failure to prosecute.          The plaintiff now

submits that proofs of service as to eight specific defendants had

been signed at the time of dismissal; but for some unidentified

reason, the plaintiff waited another month to file the present

motion   for   reconsideration,   alleging   to   have   timely    effected

service on those eight defendants.      Four of those eight defendants

dispute timely (or sufficient) service and urge the Court to

scrutinize the proffered proofs of service, which the plaintiff

attached to his motion for reconsideration.

     Due to his counsel’s own delay or mistakes in attempting or

effecting service, the plaintiff thus seeks relief from two Court

                                   24
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 25 of 54



orders     (incorrectly       characterized             as    “judgments”             by     the

plaintiff):      (1)    the   plaintiff        seeks     reconsideration              of    this

Court’s April 7 order in which the Court denied for lack of good

cause the plaintiff’s request for an extension of time to serve

some 30 unserved defendants; and (2) the plaintiff also seeks

reconsideration        of   this    Court’s      April       14    order      in   which      it

dismissed 16 defendants without prejudice for failure to prosecute

because the plaintiff still had not filed proofs of service as to

those 16; the plaintiff insists that he timely served 8 of those

16.      Among the dismissed defendants, Jatavia Johnson, Mariel

Semonte     Orr,    Mario     Mims,     and     Caresha       Brownlee          oppose      the

plaintiff’s motion for reconsideration.

      Invoking      both    Rule   59    and    Rule    60,       the    plaintiff         seeks

reconsideration        of   the    Court’s      April    7    and       April    14    orders,

claiming that service was effected on eight defendants (Austin

Owens,     Belcalis     Almanzar,       James    Foye,       III,       Jatavia       Johnson,

Leonardo Underwood, Mariel Semonte Orr, Mario Mims, and Caresha

Brownlee), “but the hired process server did not provide the

executed summons returns prior to the [C]ourt’s deadline of April

13, 2020[.]”        The plaintiff argues that reconsideration of the

April 14 dismissal order is warranted to prevent manifest injustice

due   to   the     additional      expenses      he     incurred         in     serving     the

defendants prior to the April 13 service deadline.                         He argues that

reconsideration of this Court’s April 7 denial of extension of

                                          25
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 26 of 54



time to serve is warranted because it is difficult to serve

celebrity and public figure defendants because they hide assets or

simply hide; and that the restrictions attendant to the COVID-19

pandemic have made it more difficult to serve celebrity defendants

because they are not making public appearances. Finally, he argues

that filing a new lawsuit against the dismissed defendants will

lead to multiple lawsuits involving infringement of the same song.

       In    opposing   reconsideration       of    their   dismissal,   Jatavia

Johnson, Mariel Semonte Orr, Mario Mims, and Caresha Brownlee point

out that each was dismissed (without prejudice) from the case on

April 14, 2020, eight months after the plaintiff filed suit.                 In

addition to the eight months that lapsed from institution of suit

and the order dismissing unserved defendants, the plaintiff had 30

days’ notice that dismissal was imminent if the plaintiff failed

to    file   returns    of   service   into   the    record.     Examining   the

documents attached to the plaintiff’s motion, which purport to

reflect service of process that allegedly occurred on April 14 or

15, the defendants submit that it is legally impossible (if not

problematic from a professional responsibility standpoint) for a

process server to swear to something (service on April 13, 2020)

that has not yet happened (service being effected on April 14 or

15); 10 thus, the Court should disregard these “proofs” of service.


10 Jatavia Johnson’s declaration illustrates the contention; he
states under penalty of perjury:
                                        26
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 27 of 54



Even if the plaintiff had served and filed proofs of service by

the Court’s deadline, the defendants submit that service is still

improper because “virtually all of the alleged ‘residences’ that

Plaintiff used to attempt the untimely service upon” the defendants

are not the defendants’ actual residences.              Because the plaintiff

failed to offer good cause in seeking an extension of time to

effect service and likewise failed to comply with the deadline for

filing proofs of service, the plaintiff cannot meet the stringent

Rule 59 or Rule 60(b) standard for reconsideration.                    Applying the

less   exacting    procedural        standard    applicable    to    requests    for

reconsideration of interlocutory orders, the Court agrees that the

plaintiff    has   failed      to    demonstrate    that     reconsideration     of

dismissal is warranted as to three out of the four defendants

opposing the motion to reconsider; that is, the plaintiff’s own

submission demonstrates that three out of four of the opposing

defendants were neither timely nor sufficiently served.

       The   Federal    Rules       of   Civil   Procedure    do    not   expressly

recognize     motions    for    reconsideration.             Motions      requesting



...
     2. I understand that Plaintiff filed a Proof of Service, dated
April 13, 2020, that claims to have served me by mailing the
summons and complaint to 401 NW 80th Street, Miami, Florida 33150
in the future – on April 14, 2020 – and by leaving copies of the
summons and complaint at the same address on the same date.
     3. It is unclear how a process server could swear that he did
something in the future, or how Plaintiff could file such a
declaration with the Court. In any event, my residence is not
located at 401 NW 80th Street, Miami Florida 33150.
                                           27
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 28 of 54



reconsideration of Court orders are generally governed by Rule

54(b), Rule 59(e), or Rule 60(b).                   The Court considers motions for

reconsideration         challenging       an    interlocutory       order    under    Rule

54(b) and -- depending on the timing of the motion -- the Court

considers motions challenging a judgment as either a motion “to

alter or amend” under Rule 59(e) or a motion for “relief from

judgment” under Rule 60(b).                See, e.g., Cabral v. Brennan, 853

F.3d     763,     766     (5th     Cir.    2017)(district          court’s    erroneous

application of the “more exacting” Rule 59(e) standard to a motion

seeking     reconsideration         of    an    order    granting    partial     summary

judgment -- an order that is interlocutory in nature -- was

harmless        error).          Where,    as        here,   the     plaintiff       seeks

reconsideration         of   orders      that       adjudicate    (without   prejudice)

fewer than all the claims among all of the parties, Rule 54(b)

controls.

       Rule 54(b) governs the plaintiff’s motion to reconsider this

Court’s orders denying an extension of time to effect service on

certain     defendants       and    dismissing          without    prejudice     certain

defendants for lack of service. 11                      Rule 54(b) authorizes the


11The plaintiff invokes Rules 59 and 60; however, Rules 59 and 60
apply to final judgments. When a party seeks to revise an order
that adjudicates fewer than all the claims among all of the
parties, then Rule 54(b) controls. The Court's April 7 and April
14 Orders operate to dismiss without prejudice certain defendants.
These Orders are interlocutory in nature, rather than final
judgments; thus, Rule 54(b) governs the plaintiff’s motion for
reconsideration.
                                               28
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 29 of 54



district court to “revise[] at any time ... any order or other

decision ... that does not end the action.”          Fed. R. Civ. P. 54(b);

Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017).

The Court “is free to reconsider and reverse its decision for any

reason it deems sufficient, even in the absence of new evidence or

an intervening change in or clarification of the substantive law.”

Austin, 864 F.3d at 336 (citing Lavespere v. Niagara Mach. & Tool

Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on other

grounds, Little v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14 (5th

Cir. 1994)(en banc)).           Compared to Rule 59(e), “Rule 54(b)’s

approach to the interlocutory presentation of new arguments as the

case evolves [is] more flexible, reflecting the ‘inherent power of

the     rendering    district    court     to   afford   such   relief   from

interlocutory judgments as justice requires.’” Id. at 337 (quoting

Cobell v. Jewell, 802 F.3d 12, 25-26 (D. C. Cir. 2015) (internal

citations omitted) (quoting Greene v. Union Mutual Life Ins. Co.

of Am., 764 F.2d 19, 22 (1st Cir. 1985)(Breyer, J.)).             Although a

less     exacting    standard     applies,      courts   look   to   similar

considerations as those it considers when evaluating Rule 59(e)

motions. 12


12Rule 59(e) “serve[s] the narrow purpose of allowing a party to
correct manifest errors of law or fact to present newly discovered
evidence,” and it is “an extraordinary remedy that should be used
sparingly.” Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th
Cir. 2017)(quoting Templet v. HydroChem Inc., 367 F.3d 473, 479
(5th Cir. 2004)); Merritt Hawkins & Assocs. v. Gresham, 861 F.3d
                                      29
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 30 of 54



     Insofar as the plaintiff seeks reconsideration of the Court’s

April 7 Order denying him additional time to perfect service, the

motion is denied. The plaintiff has failed even to attempt to

belatedly show good cause.      The plaintiff simply disagrees with

the Court’s order and laments the difficulty inherent in serving

public figures (notwithstanding his ability to serve certain of

the 47 defendants as evidenced by the number of defendants not

challenging   service   of   process)   and   the   costs   inherent      in

litigating a lawsuit against 47 defendants.         The plaintiff fails

to persuade the Court how he has diligently pursued service, or

why he was (or is now) entitled to more time, in addition to the

more than eight months that have passed since the lawsuit was

filed.   Intoning mistake and neglect falls short of good cause.




143, 157 (5th Cir. 2017) (quoting Waltman v. Int’l Paper Co., 875
F.2d 468, 473 (5th Cir. 1989)).      Such motions “call[s] into
question the correctness of a judgement.” In re Transtexas Gas
Corp., 303 F.3d 571, 581 (5th Cir. 2002). Because of the interest
in finality, Rule 59(e) motions may only be granted if the moving
party shows there was a mistake of law or fact or presents newly
discovered evidence that could not have been discovered
previously. Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th
Cir. 2004). Rule 59 motions should not be used to relitigate old
matters, raise new arguments, or submit evidence that could have
been presented earlier in the proceedings.      See id. at 479;
Rosenblatt v. United Way of Greater Houston, 607 F.3d 413, 419
(5th Cir. 2010)(citation omitted). The Court must balance two
important judicial imperatives in deciding a motion for
reconsideration: “(1) the need to bring the litigation to an end;
and (2) the need to render just decisions on the basis of all the
facts.” Templet, 367 F.3d at 479.
                                   30
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 31 of 54



     Insofar as the plaintiff seeks reconsideration of the Court’s

April 14 Order dismissing certain defendants due to the plaintiff’s

failure to prosecute (failure to file proofs of service into the

record), the request is granted in part and denied in part.                        The

plaintiff seeks reconsideration as to eight of the defendants

dismissed    without     prejudice:        Austin    Owens,    Belcalis    Almanzar,

James   Fore,    III,    Jatavia     Johnson,       Leonardo    Underwood,    Mariel

Semonte   Orr,    Mario    Mims,     and    Caresha    Brownlee.      As     to   five

defendants      for     whom   the    plaintiff       has      presented   facially

valid/timely returns of service (Austin Owens, Belcalis Almanzar,

James Foye, III, Leonardo Underwood, and Caresha Brownlee), the

Court will reconsider their dismissal without prejudice because it

appears that service was effected within the extended time period

ordered by the Court (between April 11 and April 13), even if the

returns of service were not promptly filed into the record prior

to the enlarged deadline.

     But the plaintiff’s motion for reconsideration fails even the

relatively permissive Rule 54(b) standard insofar as the Court’s

April 14 order dismissed without prejudice the plaintiff’s claims

against Jatavia Johnson, Mariel Semonte Orr, and Mario Mims.                       To

be sure, the Court “is free to reconsider and reverse its decision

for any reason it deems sufficient, even in the absence of new

evidence or an intervening change in or clarification of the

substantive law.”         Austin, 864 F.3d at 336 (citation omitted).

                                           31
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 32 of 54



The plaintiff fails to persuade the Court to reconsider its April

14 Order as to these three defendants.              That the plaintiff offers

what    appear   to    be   backdated    proofs     of   service   as   to   these

defendants in an attempt to indicate compliance with the (enlarged)

April 13 service deadline simply underscores the plaintiff’s own

neglect in even attempting service. Even if the Court considered

the ostensibly backdated proofs of service as to these three

defendants,      the   plaintiff      offers   no   counterargument     to   these

defendants’ sworn submissions that the addresses listed as the

locations for service are not, in fact, their true residences.

The plaintiff fails to persuade this Court to reconsider its order

dismissing without prejudice the claims against Johnson, Orr, and

Mims.

       The proofs of service on (and thus the order dismissing

without    prejudice)       Caresha    Brownlee,     Austin   Owens,    Belcalis

Almanzar,     James    Foye,    III,     and   Leonardo     Underwood    warrant

different treatment.        Although Caresha Brownlee opposes the motion

for reconsideration, she does not contest that service appears to

have been timely (and sufficiently) effected; she takes no issue

with the timing of service, or the address listed on the service

papers. Likewise, the proofs of service for Austin Owens, Belcalis

Almanzar, James Foye, III, and Leonardo Underwood appear facially

valid and timely.       The Court will neither anticipate nor prejudge

any defenses to service (or other defenses) these defendants might

                                         32
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 33 of 54



advance; nevertheless, insofar as these defendants were ostensibly

served before the extended service deadline and prior to the order

dismissing   them    was   issued,      the   plaintiff’s   motion    for

reconsideration is granted in limited part as to Brownlee, Owens,

Almanzar, Foye, and Underwood.       Within five days of the issuance

of this Order and Reasons, the plaintiff shall file the proofs of

service into the record as to Caresha Brownlee, Austin Owens,

Belcalis Almanzar, James Foye, III, and Leonardo Underwood; at

that time, these defendants will be reinstated on the docket sheet

and the plaintiff will be obliged to obtain an answer, responsive

pleading, or default within 21 days.          If the plaintiff fails to

file the returns of service into the record as to these defendants

within five days, the defendants will be dismissed without further

notice.

                                  II.

                                   A.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted. Such a motion is rarely

granted because it is viewed with disfavor. See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)(quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).



                                   33
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 34 of 54



       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief." Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8). "[T]he

pleading standard Rule 8 announces does not require 'detailed

factual allegations,' but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Id. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir.   2012)(en   banc)).   But,   in    deciding   whether   dismissal   is

warranted, the Court will not accept as true legal conclusions.

Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

       In considering Rule 12(b)(6) motions, the Court applies a

factual plausibility standard: to survive dismissal, “‘a complaint

must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.’” Gonzalez v.

Kay, 577 F.3d 600, 603 (5th Cir. 2009)(quoting Iqbal, 556 U.S. at

678)(internal quotation marks omitted). “Factual allegations must

be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are

                                    34
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 35 of 54



true    (even    if    doubtful       in    fact).”   Twombly,       550   U.S.   at   555

(citations and footnote omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”). The Court’s task “is to determine whether the

plaintiff stated a legally cognizable claim that is plausible, not

to evaluate the plaintiff’s likelihood of success.” Thompson v.

City of Waco, Texas, 764 F.3d 500, 503 (5th Cir. 2014)(citation

omitted). This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops

short    of     the    line    between        possibility      and    plausibility     of

entitlement to relief.” Id. at 678 (internal quotations omitted)

(citing Twombly, 550 U.S. at 557). “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’”, thus,

“requires       more    than       labels    and   conclusions,      and   a   formulaic

recitation of the elements of a cause of action will not do.”

Twombly,      550     U.S.    at    555     (alteration   in    original)      (citation

omitted).



                                              35
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 36 of 54



     “A statute of limitations may support dismissal under Rule

12(b)(6) where it is evident from the plaintiff’s pleadings that

the action is barred and the pleadings fail to raise some basis

for tolling or the like.”       Jones v. Alcoa, Inc., 339 F.3d 359, 366

(5th Cir. 2003); see also 5B Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1357 (3d ed. Dec. 13,

2019 update)(“[T]he inclusion of dates in the complaint indicating

that the action is untimely renders it subject to dismissal for

failure to state a claim.”).

                                      B.

     Take Fo’ Records, Inc., Take Fo’ Publishing, Positive Black

Talk, Inc., Darwin Turner (p/k/a Choppa), and Earl Mackie move to

dismiss the plaintiff’s copyright infringement claims as well as

his breach of contract claim; they contend that the claims are

time-barred and that, even if his copyright infringement claims

are not time-barred, the plaintiff fails to state a plausible

claim.     The briefing from both sides is poor; on the papers

presented,   the   Court   is   not   persuaded   that   dismissal   at   the

pleadings stage is appropriate. The Court addresses each argument

in turn.

     1.    The Copyright Act

     Federal copyright protection attaches to “original works of

authorship” including “musical works [and] sound recordings ...



                                      36
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 37 of 54



fixed in any tangible medium of expression.”             17 U.S.C. § 102(a). 13

“An author gains ‘exclusive rights’ in [his] work immediately upon

the     work’s     creation,     including      rights      of   reproduction,

distribution, and display.”        Fourth Estate Public Benefit Corp. v.

Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019)(citing § 106 and

Eldred v. Ashcroft, 537 U.S. 186, 195 (2003))(“[F]ederal copyright

protection       ...   run[s]   from   the    work’s     creation.”). 14     For

copyrighted      sound   recordings,    the     copyright     holder   has   the

exclusive right “to perform the copyrighted work publicly by means

of a digital audio transmission.”            17 U.S.C. § 106(6).

       Section 501(b) of the Copyright Act entitles a copyright owner

to institute a civil action for infringement of those exclusive

rights.     17 U.S.C. § 501(b); Wall-Street.com, LLC, 139 S. Ct. at

887. Before pursuing a civil action in court, however, a copyright




13 Under the Copyright Act, separate copyrights attach to a musical
work and a sound recording. Id. § 102(a)(2), (7). The parties do
not address the distinction. Nor do they address whether either
side contends that their registrations for their respective works,
18 years apart, are competing.
14 To be sure, the owner’s “exclusive rights” are not without

limitation. Once a composition has been commercially recorded and
released to the general public the Copyright Act grants a
compulsory mechanical license. See 17 U.S.C. § 115. The license,
which Congress provides to encourage creativity and prevent
monopolization, “represent[s] a ‘limited exception to the
copyright holder’s exclusive right to decide who shall make use of
his [work].’” Fox Television Stations, Inc. v. Aereokiller, LLC,
851 F.3d 1002, (9th Cir. 2017)(quoting Fame Pub. Co., Inc. v.
Alabama Custom Tape, Inc., 507 F.2d 667, 670 (5th Cir. 1975)).
Distinct from compulsory licenses, parties may, of course,
formulate their own negotiated licenses.
                                       37
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 38 of 54



claimant must comply with the Act’s registration requirement; that

“registration of the copyright has been made[.]”               17 U.S.C. §

411(a); Wall-Street.com, LLC, 139 S. Ct. at 886-87 (observing that

“although an owner’s rights exist apart from registration, see

§408(a), registration is akin to an administrative exhaustion

requirement[,]” and further observing that “[u]pon registration of

the copyright,...a copyright owner can recover for infringement

that occurred both before and after registration.”).             To state a

claim for copyright infringement, the plaintiff must allege “(1)

ownership of a valid copyright, and (2) copying of constituent

elements of the work that are original.” Vallery v. American Girl,

L.L.C., 697 Fed.Appx. 821, 823 (5th Cir. 2017)(unpublished, per

curiam)(citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991)).

       A claim for copyright infringement must be filed within three

years of the claim’s accrual.          See 17 U.S.C. § 507(b)(“No civil

action shall be maintained under the provision of this title unless

it is commenced within three years after the claim accrued.”).

Like other Circuits, the Fifth Circuit applies the discovery rule

to determine accrual of claims for copyright infringement: claims

for copyright infringement 15 accrue upon actual or constructive


15 The parties do not address the distinction recognized in the
case literature between copyright-ownership claims and copyright-
infringement claims.   Yet, “claims of co-ownership, as distinct
from claims of infringement, accrue when plain and express
                                      38
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 39 of 54



discovery   of   the   relevant   infringement.   See   Graper   v.   Mid-

Continent Cas. Co., 756 F.3d 388, 393 (5th Cir. 2014)(citing Jordan

v. Sony BMG Music Entm’t Inc., 354 Fed.Appx. 942, 945 (5th Cir.

2009)(quoting Pritchett v. Pound, 473 F.3d 217, 220 (5th Cir.

2006)(a copyright claim accrues “when [the party] knew or had

reason to know of the injury upon which the claim is based.”)). 16




repudiation of co-ownership is communicated to the claimant, and
are barred three years from the time of repudiation.” Sanchez v.
Hacienda Records and Recording Studio, Inc., 42 F. Supp. 3d 845,
851 (S.D. Tex. 2014)(quoting Zuill v. Shanahan, 80 F.3d 1366, 1369
(9th Cir. 1996)).      “Unlike copyright-infringement claims, a
copyright-ownership claim ‘accrues only once, and if an action is
not brought within three years of accrual, it is forever barred.’”
Id. (quoting Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477
F.3d 383, 390 (6th Cir. 2007)).
16 The Fifth Circuit applies the discovery rule to copyright

infringement claims, notwithstanding the Supreme Court’s express
reservation of whether the discovery or injury rule applies to
such claims. See Graper, 756 F.3d at 393 & n.5; see also Aspen
Tech., Inc. v. M3 Tech., Inc., 569 Fed.Appx. 259, 264 (5th Cir.
2014).   “A claim ordinarily accrues ‘when [a] plaintiff has a
complete and present cause of action.’” See Petrella v. Metro-
Goldwyn-Mayer, Inc., 572 U.S. 663, 670 (2014). “In other words,”
the Supreme Court explained, “the limitations period generally
begins to run at the point when ‘the plaintiff can file suit and
obtain relief.’” Id. at 670 n.4. Although the Supreme Court went
on to instruct that “[a] copyright claim thus arises or ‘accrue[s]’
when an infringing act occurs[,]” see id., whether the Copyright
Act’s statute of limitations is triggered by an infringing act
(the injury rule) or discovery of the infringing act (the discovery
rule) has not been expressly resolved by the Supreme Court. See
id. at n.4; see also SCA Hygiene Prods. Aktiebolag v. First Quality
Baby Prods., LLC, 137 S. Ct. 954, 962 (2017)(explaining that it
“specifically noted” in Petrella that it had “not passed on the
question whether the Copyright Act’s statute of limitations is
governed by such a rule.”). The Court nevertheless observed that
most if not all Circuit Courts of Appeals embrace application of
the discovery rule to determine accrual of copyright infringement
claims:
                                    39
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 40 of 54



“Under the Copyright Act, ‘[r]ecordation of a document in the

Copyright Office gives all persons constructive notice of the facts

stated in the recorded documents.’” Jordan v. Sony BMG Music

Entertainment Inc., 354 Fed. Appx. 942, 945 (5th Cir. 2009)(citing

17 U.S.C. § 205(c) and Daboub v. Gibbons, 42 F.3d 285, 291 (5th

Cir. 1995)). The recorded document must contain the information

necessary   to   put    the   other    party    on   notice.    Id.   (citations

omitted).

     Another     consideration        pertinent      to    determining   when   a

copyright   infringement       claim     is     time-barred     is    that   each

infringing act accrues separately.             See Petrella, 572 U.S. at 671

(“The   separate-accrual      rule    attends     the     copyright   statute   of

limitations.”).        Under the separate-accrual rule, the Supreme

Court has instructed,

     when a defendant commits successive violations, the
     statute of limitations runs separately from each
     violation. Each time an infringing work is reproduced
     or distributed, the infringer commits a new wrong. Each
     wrong gives rise to a discrete “claim” that “accrue[s]”



     Although we have not passed on the question, nine Courts
     of Appeals have adopted, as an alternative to the
     incident of injury rule, a “discovery rule,” which
     starts the limitations period when “the plaintiff
     discovers, or with due diligence should have discovered,
     the injury that forms the basis of the claim.” William
     A. Graham Co. v. Haughey, 568 F.3d 425, 433 (3d Cir.
     2009). See also 6 W. Patry, Copyright § 20:19, p. 20-
     28 (2013)(“The overwhelming majority of courts use the
     discovery rule in copyright cases.”).
Petrella, 572 U.S. at 670 n.4.

                                        40
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 41 of 54



       at the time the wrong occurs. In short, each infringing
       act starts a new limitations period.

Id. (citing Stone v. Williams, 970 F.2d 1043, 1049 (2d Cir.

1992)(“Each act of infringement is a distinct harm giving rise to

an independent claim for relief.”).         “Separately accruing harm[,]”

however, “should not be confused with harm from past violations

that are continuing.”         Petrella, 572 U.S. at 671 n. 6. 17

                                      a.

       First, the Court takes up the defendants’ contention that the

plaintiff’s copyright infringement claims against them are time-

barred.       The    moving   defendants   (Take   Fo’   Records,   Take   Fo’

Publishing, Positive Black Talk, Inc., Darwin Turner, and Earl

Mackie)     submit    a   detailed   factual   narrative    in   support     of

dismissal:

            On approximately April 18, 2000 defendant, Darwin
       Turner p/k/a Choppa, entered into a recording contract
       with defendant Take Fo’ Records, Inc. In approximately
       2001, while under contract with Take Fo’ records,
       defendants created an original recording of song
       entitled “Choppa Style”. The song was written, arranged
       and mastered by Take Fo’ Records and Darwin Turner p/k/a
       Choppa.
            In 2001 Darwin Turner released his debut album. The
       featured track on this album was the song Choppa Style.

17 Separate accrual is only implicated where the central dispute
is copyright infringement, not who owns the disputed work. See,
e.g., Roger Miller Music, Inc., 477 F.3d at 389-90 (“When claims
for both infringement and ownership are alleged, the infringement
claim is timely only if the corresponding ownership claim is also
timely.”); Sanchez, 42 F. Supp. 3d at 852 (predicting that the
Fifth Circuit would decline to create a Circuit split by departing
from Roger Miller and decisions by two other Circuits aligned in
addressing disputes concerning ownership versus infringement).
                                      41
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 42 of 54



       The record was released locally and played regularly
       throughout the region. The song Choppa Style and the
       other songs on Mr. Turner’s debut album were copyrighted
       and registered with the United States Patent Office.
       Specifically, the song Choppa Style was registered with
       the United States Copyright Office. Per the information
       in the United States Copyright Office, the song “Choppa
       Style” was recorded and published on October 15, 2011 by
       Take Fo’ Records bearing Sound Recording Number
       SR0000302440.
            In late 2001 or early 2002, defendants entered into
       a work for hire agreement with plaintiff, Kirk Edwards
       p/k/a DJ JMK, to produce a remix version of the song
       Choppa Style.      There is no written contractual
       agreement; however the parties simply agreed upon an
       amount for Mr. Edwards’ services and Mr. Edwards was
       paid that flat rate. There was no agreement regarding
       royalties or bonuses, etc.
            In 2003 Take Fo’ Records and Mr. Turner entered
       into a deal with No Limit Records and Universal Records.
       This deal secured a National Distribution agreement for
       Take Fo’/Darwin Turner allowing for his record to be
       distributed nationally. The deal was for approximately
       three years or until 2007. At the conclusion of this
       distribution deal with No Limit, no further use of the
       song was made by either side.


       Based on this narrative, the defendants contend that the

plaintiff’s     copyright    infringement    claims   are   facially   time-

barred.       At this -- the pleadings -- stage, the Court is not

persuaded.       The plaintiff argues that “there are no facts to

suggest when Defendant Take Fo’ infringed upon the Plaintiff’s

composition nor does the complaint contain facts that the plaintiff

had knowledge the infringing songs accumulated royalties, if when,

or at all, through any of its infringing uses.” 18           The plaintiff


18Contrast defendants’ assertion that “Mr. Edwards was ... fully
aware of the use and release of his alleged musical creation known
                                      42
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 43 of 54



also argues that “the defendants have continued to sell, distribute

and license the infringing song, which has created continual

damages.”    Viewing the allegations of the complaint in the light

most favorable to the plaintiff, it is not evident that the

plaintiff has pled himself out of Court.

      Ordinarily, the statute of limitations is an affirmative

defense raised in the answer.        If the defense appears on the face

of the complaint -- that is, if the plaintiff “affirmatively

plead[s] himself out of court” -- dismissal under Rule 12(b)(6)

may be appropriate.     See Chicago Bldg. Design, P.C. v. Mongolian

House,   Inc.,   770   F.3d   610,   613-14   (7th   Cir.   2014)(citation

omitted); see also EPCO Carbon Dioxide Prods., Inc., 467 F.3d 466,

470   (5th   Cir.   2006)(Dismissal       under   Rule   12(b)(6)   may   be

appropriate based on a successful affirmative defense, but the

defense must appear on the face of the complaint.); Federal Deposit

Ins. Corp. v. Dawson, 4 F.3d 1303, 1308 (5th Cir. 1993)(“[R]aising

the limitations defense in a motion to dismiss may easily be

premature because facts tolling the running of the statute do not

necessarily appear in the complaint.”)(citation omitted).

      This is not a case in which the plaintiff alleges specific

dates that prove the defendants’ statute of limitations defense.




as Choppa Style, yet no action was taken” within the three-year
limitations period. It is not for the Court to resolve disputed
facts at the pleadings stage.
                                     43
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 44 of 54



To be sure, the dates alleged indicate that many of his claims

against these defendants are stale. But the plaintiff offers only

a    rough    timeline    concerning       his    claims    against    the    moving

defendants.      The only concrete dates alleged concerning the moving

defendants       are    that    the    plaintiff         composed    Choppa    Style

Instrumental almost 20 years ago, around 2000.                   He does not allege

specific      dates    relating   to   the       defendants’     alleged     acts   of

infringement      or    his    discovery     of    it.      He   alleges     that   he

collaborated with Turner to record lyrics, they shopped the song

around, he entered into a distribution agreement with Take Fo’

Records and Mackie, and the song was included on an album.                    As the

song became more popular, the plaintiff alleges that he and Turner

recorded a radio friendly version, which was also included on the

album.       There are no dates alleged concerning when the album was

released or, more pertinent, when post-collaboration infringing

acts occurred or when he discovered it. 19


19 The plaintiff alleges that his composition was infringed and
placed on Turner’s album “Choppa Style.” Although it is alleged
that Take Fo’ Records and Mackie secured a national distribution
deal with Turner, Percy Miller, No Limit Records, and Universal
Records “around 2003,” there are no allegations regarding when the
plaintiff discovered this deal or when the ostensibly later albums
containing allegedly infringing works (such as the allegedly
unauthorized derivative work “Choppa Style Remix featuring Master
P”) were released.    It certainly appears that the plaintiff’s
timeline as to his actual or constructive knowledge concerning
these defendants’ alleged infringement is deliberately vague.
Indeed, it may be that the plaintiff cannot prove any infringing
acts by the moving defendants that are not time-barred.
Plaintiff’s counsel is admonished to avoid unduly multiplying
                                        44
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 45 of 54



       Considering only the particular arguments advanced in favor

of    dismissal,    the   complaint   is   sufficient        to   survive    a   Rule

12(b)(6) challenge based on a statute of limitations defense.                     The

plaintiff does not allege when he discovered the infringement for

the purposes of determining accrual; from the facts alleged, the

reasonable inference to draw in his favor is that the defendants

copied his song and continued to use or distribute it long after

Edwards collaborated with Choppa and the other moving defendants.

Although the plaintiff alleges some facts that cast doubt on his

ability to recover against the moving defendants for certain

allegedly     infringing    acts   occurring     in    the    early     2000s,    the

plaintiff     has   not   affirmatively     pled      himself     out   of   Court.

Twombly, 550 U.S. at 555 (“Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”)(emphasis added); Iqbal, 556 U.S. at 678

(“The     plausibility     standard   is   not     akin      to   a   ‘probability

requirement’[.]”).

       In considering whether dismissal is appropriate, the Court’s

task is hindered by the defendants’ singular focus on their own

factual narrative.         The defendants’ submission previews their

statute of limitations defense along with other defenses. However,



proceedings; the Court will not hesitate to consider sanctions for
such conduct. See 28 U.S.C. § 1927.
                                      45
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 46 of 54



the narrative’s source is not the complaint’s allegations, which

is the focal point for a Rule 12(b)(6) motion.                   Anchored as it is

to purported facts absent from the plaintiff’s complaint, the

defendants       fail   to    persuade   the    Court     that    the    plaintiff’s

copyright infringement claims are facially time-barred. 20

                                         b.

       Having concluded that the plaintiff’s copyright infringement

claims are not facially barred by the statute of limitations, the

Court considers whether the copyright infringement claims against

the moving defendants must be dismissed for failure to state a

plausible claim.

       To state a claim for copyright infringement, the plaintiff

must allege “(1) ownership of a valid copyright, and (2) copying

of constituent elements of the work that are original.”                     Vallery

v.    American    Girl,      L.L.C.,   697    Fed.Appx.    821,    823    (5th   Cir.

2017)(unpublished, per curiam)(citing Feist Publ’ns, Inc. v. Rural




20Again, there are few facts alleged to suggest when the alleged
infringement began and the plaintiff alleges facts indicating the
infringement continues. That specific acts of infringement
occurred within the limitations period is not “foreclosed by the
allegations of the complaint.” See Jaso v. The Coca Cola Co., 435
Fed.Appx. 346, 353 (5th Cir. 2011)(unpublished, per curiam)
(citations omitted).     This is especially so considering the
separate-accrual rule; each allegedly infringing act accrues
separately.   The plaintiff’s open-ended allegations regarding
timing and discovery of infringing acts coupled with the
defendants’ singular focus on facts outside of the complaint
renders dismissal based on the defendants’ statute of limitations
defense inappropriate.
                                         46
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 47 of 54



Tel. Serv. Co., 499 U.S. 340, 361 (1991)).      There can be no dispute

that the plaintiff pleads facts indicating that he owns a valid

copyright in Choppa Style and that he alleges that each of the

defendants   copied   his   song   or   musical   composition    without

authorization.

     The defendants’ argument in support of dismissal is difficult

to follow, and they invoke no pertinent law.        They appear to take

issue with the timing and validity of the plaintiff’s copyright

registration; again, they improperly allude to the merits of the

plaintiff’s claim (or of their defenses):

          [A]pproximately eighteen (18) years after the song
     “Choppa Style” was composed, recorded and copyrighted by
     Take Fo’ Records/Darwin Turner, Mr. Kirk Edwards filed
     a sound recording and music copyright with the United
     States Copyright office for the Song “Choppa Style.”
     Mr. Edwards’ copyright is recorded with the Copyright
     Office under number SR0000839985.     By statute, if Mr.
     Edwards [sic] filing/recordation is deemed sufficient,
     his claim/right to assert a claim for violation of his
     copy right would not be valid or enforceable until after
     February 2019. Accordingly, Mr. Edwards clearly did not
     have a right to assert a claim for copyright infringe
     [sic] against these defendants in 2001, and given the
     foregoing he does not have a right of action against
     these defendants now.
          It can only be assumed that Mr. Edwards has asserted
     this claim because of the re-emergence of the song
     “Choppa Style”. Specifically, last year (2018) the song
     “Choppa Style” became the “unofficial” song of the New
     Orleans Saints football organization.

     The defendants fail to persuade the Court that the plaintiff

states no plausible copyright infringement claim.           To be sure,

recordation is a prerequisite to file a lawsuit claiming copyright


                                   47
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 48 of 54



infringement, but the defendants do not dispute that the plaintiff

claims (indeed, they admit) that he registered his copyright for

“Choppa Style” prior to filing this lawsuit.               Insofar as the

defendants      challenge   the   timing    of   the   plaintiff’s   recent

copyright recordation, the defendants offer no legal support for

their insinuation that the plaintiff’s claim fails as a matter of

law because the defendants first had a copyright in 2001 for what

the Court is asked to presume is the same sound recording. 21            The

Court is left to speculate as to the grounds the defendants

advocate for dismissal.         If validity is tethered to timing and


21For example, the defendants do not invoke let alone mention 17
U.S.C. § 410(c), which provides:
     (c) In any judicial proceedings the certificate of
     registration made before or within five years after
     first publication of the work shall constitute prima
     facie evidence of the validity of the copyright and of
     the facts stated in the certificate. The evidentiary
     weight to be accorded the certificate of a registration
     made thereafter shall be within the discretion of the
     court.
Consideration of this statutory provision is yet another
indication that the defendants’ challenge to the validity of the
plaintiff’s    (presumably?)   competing    copyright    is   more
appropriately considered at the merits, not pleadings, stage.
Additionally, as the Supreme Court has observed, “[u]pon
registration of the copyright,...a copyright owner can recover for
infringement that occurred both before and after registration.”
Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC, 139 S.
Ct. 881, 886-87 (2019). However, the belated registration of the
plaintiff’s copyright may impact the plaintiff’s remedies: the
plaintiff’s ability to recover statutory damages or attorney’s
fees is limited to only those instances of infringement that occur
after registration. See 17 U.S.C. § 412. The defendants’ papers
fail to appreciate the implications of many of the legal
intricacies of copyright law; they fail to persuade the Court that
they are entitled to any relief at this time.
                                      48
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 49 of 54



exclusivity, as the defendants vaguely suggest (and clearly fail

to brief), such are findings that will be made on the record, not

on the pleadings.        See 17 U.S.C. § 410; see also Gen. Universal

Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004)(“A certificate

of registration, if timely obtained, is prima facie evidence both

that   a    copyright    is   valid   and    that   the    registrant   owns    the

copyright.”).       Defendants’       submission     into    the    record   of   a

recording contract between Take Fo’ and Choppa -- a contract, which

defendants     suggest    demonstrates       Take   Fo’s   exclusive    ownership

rights to “Choppa Style” -- fails to persuade the Court that

dismissal of the plaintiff’s copyright infringement claims are

warranted.      At this stage, Edwards need only allege, not prove,

that (1) he owns a valid copyright in “Choppa Style”; and (2) the

defendants copied protected aspects of the work.                   The defendants

do not challenge sufficiency of the allegations pertaining to the

second element; and their limp and unsupported arguments as to the

first element fail to persuade the Court that dismissal of the

plaintiff’s copyright infringement claims is warranted.

       2.   State-Law Breach of Contract

       The defendants move to dismiss the plaintiff’s breach of

contract claim under Louisiana law on the ground that any such

claim is prescribed by the applicable limitations period.                      Like

the briefing on the infringement claims, the briefing on the breach

of contract claim is inadequate; the defendants fail to demonstrate

                                        49
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 50 of 54



that dismissal at the pleadings stage on their prescription defense

is warranted.

       “Unless otherwise provided by legislation,” Louisiana Civil

Code article 3499 provides, “a personal action is subject to a

liberative prescription of ten years.”            The Civil Code identifies

some exceptions to this general provision; for example, a three-

year prescriptive period applies to “[a]n action for the recovery

of    compensation    for   services    rendered,    including    payment    of

salaries, wages, commissions, [and] professional fees . . . .” La.

Civ. Code art. 3494.

       Whether the 10-year prescriptive period of Louisiana Civil

Code    article    3499   or   the   three-year    prescriptive   period     of

Louisiana Civil Code article 3494 applies to the breach of contract

claim because it pertains to professional services, the defendants

contend, the plaintiff’s breach of contract claim is time-barred.

On the one hand, the defendants “deny” that any contract was ever

eexecuted and at another point in the briefing the defendants

“admit” that the defendants and Edwards agreed that Edwards would

be paid a flat rate for his services (to produce a remix version

of the song, Choppa Style), but they “deny” that they agreed to

pay Edwards royalties or bonuses.            Again, by advocating their

version of the facts (including the terms of a contract that they

dispute exists), the defendants’ arguments ignore the applicable



                                       50
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 51 of 54



pleading standards.       The factual disputes they present must await

summary judgment.

       To determine which prescriptive period applies, the Court

must be able to classify the sort of obligation alleged.            But the

defendants focus on disputes of fact. The Court declines to advise

which prescriptive period might apply to the alleged facts on this

briefing. 22    Suffice to say, it is not evident from the face of

the complaint that the plaintiff’s breach of contract claim is

time-barred.      For example, insofar as the plaintiff alleges that

the defendants breached their obligation to pay royalty payments,

no dates are alleged that would allow the Court to determine

accrual, nor are the royalty agreement’s particular terms alleged,

or of record. 23     By denying the existence of the alleged royalty

obligation, the defendants simply conclude that the plaintiff

alleges a breach of a professional services agreement that must

have prescribed more than three years ago.             But the defendants

cannot succeed on their prescription defense at the pleadings stage




22 Insofar as the plaintiff attempts to invoke the continuing tort
doctrine to toll the prescriptive period for his breach of contract
claim, any such argument fails as a matter of law.
23  They also fail to acknowledge the law governing separate
obligations, or that each royalty payment might be a separate
obligation with its own prescriptive period commencing when that
specific royalty payment became due. Cf. Hockerson-Halberstadt,
Inc. v. Saucony, Inc., No. 91-1720, 2004 WL 2998567, at * (E.D La.
Dec. 23, 2004)(Fallon, J.)(each royalty payment has its own ten-
year prescriptive period that commenced when that payment became
due thirty days after the end of the applicable quarter).
                                      51
     Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 52 of 54



when facts critical to its resolution are not alleged in the

complaint.

       Deliberately    or    not,    the    plaintiff    does   not   allege    the

specific terms of the parties’ alleged contract, or the date(s)

concerning the defendants’ alleged royalty obligation and breach;

the alleged facts thus do not support the defendant’s prescription

defense as a matter of law.           Accordingly, the defendants fail to

persuade the Court that the plaintiff’s breach of contract claim

must be dismissed as prescribed. 24



                                        ***

       Accordingly, for the foregoing reasons,

       IT IS ORDERED: that the motion to dismiss pursuant to Rule

12(b)(5) by Sony/ATV Music Publishing LLC (improperly sued as

Sony/ATV     Allegro),      Epic    Records,     a   division   of    Sony    Music

Entertainment      (improperly      sued    as   Epic   Records),     and    Quality

Control Music, LLC is GRANTED in part (the plaintiff’s claims

against “Sony/ATV Allegro” and Epic Records are dismissed without




24 It does not appear that the defendants seek dismissal of the
breach of contract claim for failure to state a claim. If their
motion can be read to seek such relief, it is denied.         The
defendants’ focus on factual controversies demonstrates that they
do not challenge technical pleading deficiencies, but, rather,
quarrel over disputed facts, which cannot be resolved on the
pleadings.
                                           52
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 53 of 54



prejudice) and DENIED in part (as to the plaintiff’s claims against

Quality Control Music, LLC).

     IT   IS   FURTHER      ORDERED:      that      the   plaintiff’s       motion   for

reconsideration       of    judgment      or   to    alter    or    amend    judgment,

construed as a Rule 54(b) motion, is GRANTED in part (insofar as

the plaintiff seeks reconsideration of the Court’s April 14 Order

dismissing without prejudice his claims against Caresha Brownlee,

Austin Owens, Belcalis Almanzar, James Foye, III, and Leonardo

Underwood) and DENIED in part (insofar as the plaintiff seeks

reconsideration of the Court’s April 7 Order and insofar as the

plaintiff seeks reconsideration of the April 14 Order dismissing

without   prejudice        his   claims    against        Jatavia   Johnson,    Mariel

Semonte Orr, and Mario Mims).

     IT IS FURTHER ORDERED: that, within five days of the issuance

of this Order and Reasons, the plaintiff shall file the proofs of

service into the record as to Caresha Brownlee, Austin Owens,

Belcalis Almanzar, James Foye, III, and Leonardo Underwood; at

that time, these defendants shall be reinstated and the plaintiff

shall   obtain   an    answer,      responsive        pleading,      or   preliminary

default within 21 days.          If the plaintiff fails to file the returns

of service into the record as to these defendants within five days,

the defendants will be dismissed without further notice.

     And, finally, IT IS FURTHER ORDERED: that the motion to

dismiss pursuant to Rule 12(b)(6) by Take Fo’ Records, Inc., Take

                                          53
  Case 2:19-cv-12130-MLCF-DPC Document 127 Filed 07/08/20 Page 54 of 54



Fo’   Publishing,   Positive    Black   Talk,    Inc.,   Darwin   Turner

(professionally known as Choppa), and Earl Mackie is DENIED.

                      New Orleans, Louisiana, July 7, 2020



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   54
